Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2015

                                       No. 04-15-00756-CR

                                   Samuel Charles PERKINS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
  Trial Court No. CM021774; CM022492; CM021771; CM021770; CM022491; CM022493;
                     CM000409; CM000410; CM021772; CM021773
                       Honorable Andrew Carruthers, Judge Presiding


                                         ORDER

       Samuel C. Perkins has filed a notice of appeal stating he is appealing the trial court’s
order modifying the conditions of his pretrial bond in ten cases pending in the district courts of
Bexar County. A clerk’s record has been filed.

         “The courts of appeals do not have jurisdiction to review interlocutory orders unless that
jurisdiction has been expressly granted by law.” Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991). A trial court’s order on a motion to modify the amount or conditions of a
pretrial bond is not authorized by statute and is not appealable. See Ragston v. State, 4 S.W.3d
49 (Tex. Crim. App. 2014) (“There is no constitutional or statutory authority granting the courts
of appeals jurisdiction to hear interlocutory appeals regarding excessive bail or the denial of
bail.”); Sanchez v. State, 340 S.W.3d 848 (Tex. App.—San Antonio 2011, no pet) (holding court
of appeals lacked jurisdiction over appeal of pretrial order on motion for reduction of bond);
Lewis v. State, No. 04-06-00538-CR, 2006 WL 3613197, at *1 (Tex. App.—San Antonio Dec.
13, 2006, no pet.) (mem. op., not designated for publication) (dismissing for lack of jurisdiction
appeal of trial court’s order denying motion to modify the conditions of pretrial bond); Bridle v.
State, 16 S.W.3d 906, 908 (Tex. App.—Fort Worth 2000, no pet.) (dismissing for lack want of
jurisdiction appeal of order requiring ignition interlock device installed on vehicle as a condition
of pretrial bond).
        We order appellant to file, by December 21, 2015, a response showing why this appeal
should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond within
the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental
clerk’s record is required to show this court’s jurisdiction, appellant must request the trial court
clerk to prepare one and must file a copy of the request with this court.

       All deadlines in this matter are suspended until further order of the court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court